Defendant was convicted of the crime of lewd and lascivious conduct with a child, as provided in section 288 of the Penal Code, and he appealed from the judgment and the order denying his motion for a new trial.
No brief has been filed by appellant and no appearance was made on his behalf when the cause was called for oral argument. The record, however, has been carefully examined and we find that the evidence abundantly supports the verdict, the instructions fully and accurately presented the questions of law involved and no error prejudicial to the substantial rights of appellant appears to have been committed. The judgment and order are therefore affirmed.
Chipman, P. J., and Hart, J., concurred. *Page 301